                                                                     CLERKS OFFICE tl.& Dis'r.COUR'
                                                                           AT ROANOKE,VA
                                                                                 FILED
                     m l'c IINITED STATES DISTRICT COURT
                    FOR M W ESTERN DISTRICT OF Vm GIM A
                                                                              FFR 1i 2219
                              ROANOU DIW SION                            JULIA .DUD        LEM
                                                                        BY:        .
                                                                                 @IY c R
LEON VINCENT CALLOW AY,                     CivilAcNonNo.7:19-cvt*084
      Plaintil
                                            G M ORANDUM OPN ON
V.
                                            By: Glen L ctmrad
M RBERT K TAR OR eta1,                      SeniorUnited Sàtu DistrictJudge
    Defendantts),


      Plslntc proceeA gpro.
                          œ,SIGIacivilrightscomplaintpursllnntto42U.S.C.j19:3.
By OrderenterM January31,2019,thecourtdirectedplalntls to submitwltbln 10 daysfrom the

dak oftheOrderthe:111Gllngfeeof$400.00orotherwiserespond,lnnqmuchasplnlntiffisno

longerincarceratedandisnolongersubjecttotheprovisionsofthePrisonerLitigationRefo=
Actwhich wouldhaveallowedplslntlf to pay theSllng feevialnstsllments. Plaintx was

advisedthatafailuretocomplywouldDsultindismlssalofY sacionwitlmutpreludice.
      M orelbn.
              n 10dayshaveelapsed,an.
                                    dplaintls %nqfailedto comply w1t11thedescribed

condlions.Accore gly,tllecourtdismissestheacGonwithoutprejudlceandsfdkesthecase
from theacuvedocketofthecourt.Plaintiffm ay rem etheclalmnln aseparate action once

plaintiffispreparedto complyw1t11thenotedcondiions.

      W eClerk isde cted à)sendacopy ofthlsM emorandum Opinlon andaccompanylng

Ordertoplaintiff.

      ENTER:'l'his14th day ofFebruary,2019.


                                              SeniorUnited StatesDistdctJudge'
